NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0221n.06

                                           No. 21-5390

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                         )                         FILED
 UNITED STATES OF AMERICA,                               )                    Jun 03, 2022
                                                         )                DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                             ON APPEAL FROM THE
                                                         )
                                                                UNITED STATES DISTRICT
                                                         )
 FIDEL ANGEL AMAYA BENITEZ,                                     COURT FOR THE EASTERN
                                                         )
                                                                DISTRICT OF TENNESSEE
                                                         )
        Defendant-Appellant.                             )
                                                         )



Before: BOGGS, MOORE, and GRIFFIN, Circuit Judges.

       BOGGS, Circuit Judge. Fidel Angel Amaya Benitez appeals his sentence and term of

supervised release following his felony conviction for illegal reentry. This was the third such

violation for Amaya Benitez, who is a citizen of El Salvador. This time, police found large amounts

of cash and drugs in his possession. Amaya Benitez pleaded guilty to illegal reentry in exchange

for the government’s agreeing to dismiss the drug charge, and the district court sentenced him to

68 months of imprisonment—below the range recommended by the Sentencing Guidelines—and

3 years of supervised release. On appeal, Amaya Benitez challenges his sentence as substantively

unreasonable and his term of supervised release as procedurally unreasonable. We affirm.
No. 21-5390, United States v. Amaya Benitez


                                         BACKGROUND

       Fidel Angel Amaya Benitez is a citizen of El Salvador with a long history of unlawful entry

into the United States. The instant case is the third occasion on which Amaya Benitez has been

discovered residing illegally in the country. He was found to be eligible for deportation in 1989

for committing a crime of moral turpitude, but he was not deported for the first time until 2007

after a conviction for drug possession. Amaya Benitez reentered the country and was convicted of

evading arrest and driving under the influence, and he was again deported in 2017 after serving a

40-month sentence for illegal reentry. Amidst these immigration violations, Amaya Benitez racked

up a litany of other interactions with law enforcement, including a conviction for unarmed

manslaughter (pleaded down from second-degree murder) and an arrest for murder that was no-

billed by a grand jury. In 2019, he was pulled over for a traffic stop in Tennessee, again as a result

of erratic driving, and officers found $20,000 in cash and a large amount of cocaine in his vehicle,

leading to the instant case.

       Amaya Benitez agreed to plead guilty to illegal reentry in exchange for the government’s

dismissing the drug charge pursuant to Federal Rule of Criminal Procedure 11. The parties did not

negotiate an appeal waiver. At sentencing, because of Amaya Benitez’s repeated unlawful

reentries into the country, as well as his lengthy criminal history, the district court noted a

recommended range of 100 to 125 months of imprisonment according to the Sentencing

Guidelines, based on an offense level of 25 and a criminal history category of V. The fact that

Amaya Benitez’s prior 40-month sentence for illegal reentry had not deterred him, offset by a

criminal-history calculation that may have overstated the severity of Amaya Benitez’s past

convictions, led the court to grant Amaya Benitez a downward variance and sentence him to 68

months of imprisonment.



                                                -2-
No. 21-5390, United States v. Amaya Benitez


       With respect to supervised release, the presentence report, the district court, the

government, and Amaya Benitez all agreed that the Guidelines recommended one to three years

of supervision. They were incorrect: under the Guidelines, a “court ordinarily should not impose

a term of supervised release” when “the defendant is a deportable alien who likely will be deported

after imprisonment,” as Amaya Benitez is. U.S.S.G. § 5D1.1(c). Nevertheless, the court did not

mention § 5D1.1(c), and it imposed three years of supervised release—to which neither party

objected at sentencing.

       On appeal, Amaya Benitez argues that his below-Guidelines sentence was substantively

unreasonable. He also claims that the court’s imposition of supervised release without discussion

of the Guidelines’ recommendation against supervision in this case was procedurally unreasonable.

                                           ANALYSIS

A. Length of Sentence

       We review Amaya Benitez’s challenge to the length of his sentence—to its substantive

reasonableness—for abuse of discretion.        Gall v. United States, 552 U.S. 38, 56 (2007).

“A sentence is substantively unreasonable if the district court selects a sentence arbitrarily, bases

the sentence on impermissible factors, fails to consider relevant sentencing factors, or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Mahbub, 818 F.3d 213,

232 (6th Cir. 2016) (citation omitted).

       Amaya Benitez argues that the district court improperly overweighted the effect of his

cocaine conviction—the one that precipitated his original 2007 deportation—by adopting the

presentence report’s recommended eight-level increase in his offense level because that conviction




                                                -3-
No. 21-5390, United States v. Amaya Benitez


was for a two-year felony offense.1 In fact, the presentence report had recommended two eight-

level enhancements: one for the pre-2007 cocaine conviction and another for a two-year felony

conviction for evading arrest post-2007 (after he had reentered the country for the first time). At

sentencing, the district court heard objections from Amaya Benitez to each of the eight-level

enhancements. The court was concerned about the evading-arrest enhancement, stating that “if

I’m going to pop somebody with an eight-point enhancement, I want to know why, and it’s got to

be better than the Sentencing Commission told me to, because I don’t think the Sentencing

Commission expects me to be a robot.” The lack of facts with respect to this particular past offense,

as well as the apparent dissonance of receiving a two-year sentence for “a garden-variety evasion

offense,” in part led the court to agree with Amaya Benitez’s argument for a downward variance.

         But the court was much less concerned about applying the cocaine-felony enhancement.

In the opinion of the court, Amaya Benitez’s drug crimes committed subsequent to the cocaine

conviction constituted “fairly significant indications that he’s [ ] not abiding by the law” and that

his repeated reentries into the country represented “a better opportunity to traffic drugs” for him.

When comparing the two eight-level enhancements, then, “what is causing the guidelines to be

inflated” was “not the eight points for the cocaine charge but the eight points for the evasion.” The

eight-level enhancement predicated on Amaya Benitez’s initial drug conviction was, the court

stated, therefore appropriate. Ultimately, the court decided to adopt the presentence report’s

calculation of the Sentencing Guidelines, but, in part due to Amaya Benitez’s objections regarding



1
    See U.S.S.G. § 2L1.2(b)(2)(B):
         If, before the defendant was ordered deported or ordered removed from the United
         States for the first time, the defendant engaged in criminal conduct that, at any time,
         resulted in . . . a conviction for a felony offense (other than an illegal reentry
         offense) for which the sentence imposed was two years or more, increase by 8 levels.


                                                  -4-
No. 21-5390, United States v. Amaya Benitez


the evading-arrest felony, the court granted him a downward variance: while the government had

requested 84 to 105 months, and Amaya Benitez 46 to 57 months, the court sentenced him to 68

months of imprisonment—below the Guidelines range of 100 to 125 months.2

       Contrary to what Amaya Benitez claims, the fact that the court treated his evading-arrest

enhancement one way and his cocaine-felony enhancement another way does not render his

sentence substantively unreasonable. Instead, the court understood the differences between the

two proposed enhancements, evaluated them in the context of Amaya Benitez’s criminal history,

and concluded that one was less serious than the other. In ultimately deciding to adopt the

Guidelines calculation, the court heeded the Supreme Court’s instruction that “district courts must

begin their analysis with the Guidelines and remain cognizant of them throughout the sentencing

process.” Gall, 552 U.S. at 50 n.6; see also United States v. Thomas, 395 F. App’x 168, 173–74

(6th Cir. 2010) (rejecting defendant’s argument that the Guidelines overrepresented his criminal




2
  The presentence report calculated Amaya Benitez’s recommended Guidelines offense level as
follows:
       Base offense level:                           8
       Enhancement for repeated felony reentry:      +4
       Enhancement for pre-2007 cocaine felony:      +8
       Enhancement for evading-arrest felony:        +8
       Decrease for acceptance of responsibility:    –3
       Total offense level:                          25

Combined with a criminal history category of V, this led to a recommended range of 100 to 125
months of imprisonment. At sentencing, the government agreed with Amaya Benitez that his
criminal history category should more accurately be IV rather than V. But the parties diverged on
how to calculate Amaya Benitez’s offense level. The government requested a range of 84 to 105
months of imprisonment, in line with an offense level of 25 (as originally calculated by the
presentence report). Amaya Benitez requested that the court reduce each of the 8-level felony
enhancements by 3 levels—for a total reduction of 6, and a recalculated offense level of 19—
resulting in a range of 46 to 57 months. In the end, the court adopted the presentence report’s
Guidelines calculations in full, but granted Amaya Benitez a downward variance, and sentenced
him to 68 months of imprisonment.


                                               -5-
No. 21-5390, United States v. Amaya Benitez


history). We cannot say that, given the court’s careful weighing of Amaya Benitez’s past actions

here and its ultimate granting of a downward variance, it was beyond the pale to follow the clear

text of § 2L1.2(b)(2)(B) and apply the cocaine-felony enhancement. There was therefore no abuse

of discretion with respect to the sentence imposed, which was not substantively unreasonable.

B. Term of Supervised Release

       As noted above, § 5D1.1(c) of the Sentencing Guidelines counsels against imposing

supervised release for a deportable defendant like Amaya Benitez. On appeal, Amaya Benitez

claims that the district court imposed a procedurally unreasonable term of supervised release when

it disregarded § 5D1.1(c) without explanation. See United States v. Mack, 808 F.3d 1074, 1084

(6th Cir. 2015) (“A sentence is procedurally unreasonable if, among other things, the district court

. . . fails to adequately explain the chosen sentence.” (cleaned up)). Because Amaya Benitez did

not object to the imposition of supervised release at sentencing, we review for plain error—error

“that affected defendant’s substantial rights and [ ] that affected the fairness, integrity, or public

reputation of the judicial proceedings.” United States v. Wallace, 597 F.3d 794, 802 (6th Cir. 2010).

       This court confronted a similar scenario in United States v. Solano-Rosales, 781 F.3d 345

(6th Cir. 2015). Solano-Rosales, too, was to be deported following a criminal sentence, and the

court imposed three years of supervised release without objection and without reference to

§ 5D1.1(c). Id. at 350–51. This court affirmed the sentence, in part based on the district court’s

statements regarding “Defendant’s pattern of rapidly returning each time he was removed, . . . the

combination of Defendant’s immigration record and criminal history, . . . and that the actions of

previous judges had not been sufficient to deter him.” Id. at 354. Those justifications were

sufficient to allow an inference that merely mentioning § 5D1.1(c) at sentencing would not have

affected the term of supervised release.



                                                -6-
No. 21-5390, United States v. Amaya Benitez


        Here, as in Solano-Rosales, any error did not impact Amaya Benitez’s substantial rights

because “there is no reason to believe that the district court’s failure to expressly discuss § 5D1.1(c)

impacted the sentence.” 781 F.3d at 354. The relevant application note in the Sentencing

Guidelines states that supervised release in the case of a subsequent illegal reentry may be imposed

“if the court determines it would provide an added measure of deterrence and protection based on

the facts and circumstances of a particular case.” U.S.S.G. § 5D1.1, cmt. 5. At sentencing, the

court explicitly mentioned Amaya Benitez’s likelihood of again returning to the country in the

future, his extensive criminal history, and the inability of prior (less-lengthy) sentences to deter

him—just as the district court in Solano-Rosales had. There is therefore no reason to believe that

any error in imposing supervised release impacted Amaya Benitez’s substantial rights—that it

“affected the outcome of the district court proceedings”—so the court did not plainly err in failing

to mention § 5D1.1(c). See United States v. Johnson, 403 F.3d 813, 815 (6th Cir. 2005).

                                          CONCLUSION

        For the reasons above, the judgment of the district court is AFFIRMED.




                                                 -7-